Case 1:19-cr-00296-DKC Document1 Filed 03/26/19 Page 1 of 1 LE
Fi ENTERED

 

 

 

 

 

AQ 91 (Rey. EI/11) Criminal Complaint were _LOBGED _ RECESED
UNITED STATES DISTRICT COURT MAR 26 2019
. for the AT Bek ack
CLERK U8. DISTRICT COURT
DISTRICT OF MARYLAND
a DEPUTY
United States of America ) ;
. Case No PG /OHXT- SA G-
CAPRICE BETHEA ) ,
~ )
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2/5/16 to 12/23/16 in the county of in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1344 Bank Fraud

18 U.S.C. § 1028A Aggravated Identity Theft

This criminal complaint is based on these facts:

See attached warrant

M Continued on the attached sheet. Bun oun

Complaifiant ‘s signature

 

Special Agent Emily Zagone, USSS

Printed name and title

 

Sworn to before me and signed in my presence.

~ or , : .
7 Vs .
Date: Mara (ge Of 14 Ste
a” te Judge's signature.” :
a “3
City and state: Baltimore, MD Hon. Stephanie A. Gallagher
'Printed name and title
ea Ae .
